 
EXHIBIT 10.1


LOAN AGREEMENT


THIS LOAN AGREEMENT (the “Loan Agreement”), is dated as of the 15th day of June,
2010, by and among GoldSpring, Inc., a Nevada corporation, having an address at
1200 American Flat Road, P.O. Box 1118, Virginia City, NV 89440 (the “Borrower”)
and those certain lenders set forth on Schedule A hereto (each, a “Lender” and
collectively, the “Lenders”).
 
W I T N E S S E T H:


WHEREAS, the Lenders wish to loan the Borrower an aggregate of $1,100,000
(collectively, the “Loans”) and, in consideration therefor, the Borrower wishes
to issue to the Lenders, upon the terms and conditions stated in this Loan
Agreement: (a) convertible promissory notes in an aggregate principal amount of
$1,100,000 (each, a “Note” and, collectively, the “Notes”), in substantially the
form attached hereto as Exhibit A; and (b) warrants to purchase that number of
shares of the Borrower’s Common Stock equal to fifty (50%) percent of the
principal dollar amount of the Notes divided by $2.00, at an exercise price of
$3.50 per share (“Warrants”), in substantially the form attached hereto as
Exhibit B; and
 
WHEREAS, in order to further induce the Lenders to make the Loans to the
Borrower, the Borrower is willing to grant to the Lenders a security interest in
all of its assets, subject only to security interests the Borrower granted to
(a) Brockbank Trust (the “Brockbank Interest”); (b) certain lenders (the
“Additional Lenders”) as of November 30, 2004, March 31, 2005, July 15, 2005,
September 26, 2005, December 12, 2007, June 27, 2008, December 8, 2008, May 1,
2009 and May 13, 2009, and December 10, 2009] as set forth on Schedule B hereto
(collectively, the “Additional Lenders’ Interests”).
 
NOW, THEREFORE, it is agreed as follows:
 


ARTICLE I
 
COMMITMENT OF LENDERS;
BORROWING CONDITIONS
 
1.           Commitment.  Subject to the terms and conditions of this Loan
Agreement, the Lenders hereby agree to make Loans to the Borrower as follows:
 
(a)           On the Closing Date (as defined in Article VIII hereof), the
Lenders shall make Loans to the Borrower of an aggregate of $1,100,000, as
follows:
 
Lenders:
 
Principal
Amount of Loans:
 
John V. Winfield
  $ 125,000  
The Intergroup Corporation
  $ 50,000  
Portsmouth Square, Inc.
  $ 50,000  
Santa Fe Financial Corp.
  $ 25,000  
Josef Grunwald
  $ 500,000  
Paul Hertzberg
  $ 50,000  
David W. Unsworth, Jr.
  $ 50,000  
The Moelis Family Trust
  $ 150,000  
Mark Henkels
  $ 100,000  
                            TOTAL:
  $ 1,100,000  

 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
(b)           The actual date on which the Borrower receives any Loans from the
Lenders shall be referred to herein as the “Loan Date.”
 
2.           Promissory Notes.
 
(a)           General.  The Loans shall be evidenced by the Notes issued by the
Borrower to the Lenders, in the aggregate principal amount of up to $1,100,000
(the “Principal”).  The Principal of each Note, shall be payable on or prior to
the three (3) year anniversary of the respective Loan Date (each, a “Maturity
Date”).
 
(b)           Interest.  The unpaid Principal from time to time outstanding on
the Notes shall bear interest at the rate of eight (8%) percent per annum
(“Interest”), computed on the basis of the actual number of days elapsed in a
year of 360 days.  Interest shall be payable every six (6) months after the date
of each Note, in arrears, on the unpaid Principal of each Note, up until the
respective Maturity Date (each such payment, an “Interest Payment”).  Each
Interest Payment shall be made, at each Lender’s option, in either cash or
Common Stock of the Borrower.  If the Interest Payment is made in shares of
Common Stock, the number of shares to be received by the Lenders shall be
determined as set forth in Section 2(d)(ii) hereof.  If an Interest Payment is
made in Common Stock of the Borrower, the Borrower covenants such Common Stock
shall be freely transferable and issued without a restrictive legend, subject to
Section 2(d)(vi) hereof.
 
Upon the maturity of a Note, by acceleration or otherwise, and/or after
judgment, interest shall be payable at the rate of ten (10%) percent per annum
or at the judgment rate, whichever is higher, until the obligation is paid in
full.
 
(c)           Maximum Payment.  Notwithstanding any provision contained herein
or in the Notes, the total liability of Borrower for payment pursuant hereto,
including, without limitation late charges, shall not exceed the maximum amount
of interest permitted by law to be charged, collected, or received from
Borrower, and if any payments by Borrower include Interest in excess of such a
maximum amount, Lenders shall apply such excess to the reduction of the unpaid
Principal amount due pursuant hereto, or if none is due, such excess shall be
refunded to Borrower.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(d)           Conversion Rights.
 
(i)           Conversion.  Each Lender shall have the right at any time, and
from time to time, on or prior to such time as all Principal and Interest due
under such Lender’s Note have been repaid, to convert all or any part of the
outstanding and unpaid Principal of a Note issued on the Loan Date, and any
Interest, when due and payable, into fully paid and non-assessable shares of
Common Stock (the “Conversion Shares”) of the Borrower, as such Common Stock
exists on the Loan Date, or any shares of capital stock or other securities of
the Borrower into which such Common Stock shall hereafter be changed or
reclassified, at the Conversion Price (as defined in Section 2(d)(ii) below)
determined as provided herein (a “Conversion”); provided, however, that in no
event shall the Lender be entitled to convert any portion of the Principal or
Interest in excess of that portion upon conversion of which the sum of (1) the
number of shares of Common Stock beneficially owned by the Lender and its
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Principal or
Interest, or the unexercised or unconverted portion of any other security of the
Borrower subject to a limitation on conversion or exercise analogous to the
limitations contained herein) and (2) the number of Conversion Shares issuable
upon the Conversion of the portion of the Principal or Interest due under the
Note with respect to which the determination of this proviso is being made,
would result in beneficial ownership by the Lender and its affiliates of more
than 4.9% of the outstanding shares of Common Stock.  For purposes of the
proviso in the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulations 13D-G thereunder, except as otherwise provided
in clause (1) of such proviso.  A Lender may waive the limitations set forth
herein at its sole and absolute discretion by written notice of not less than
sixty-one (61) days to the Borrower.
 
The number of Conversion Shares to be issued upon each Conversion shall be
determined by dividing the Conversion Amount (as defined below) by the
applicable Conversion Price in effect on the date of the notice of conversion,
in the form attached hereto as Exhibit C (the “Notice of Conversion”), is
delivered to the Borrower by the Lender in accordance with subsection (v) below
(the “Conversion Date”).  The term “Conversion Amount” means, with respect to
any Conversion, the sum of (1) the outstanding Principal of such Note to be
converted in such Conversion, plus (2) accrued and unpaid Interest, if any, on
such outstanding Principal at the interest rates provided in such Note to the
Conversion Date, plus (3) default interest, if any, on the amounts referred to
in the immediately preceding clauses (1) and/or (2) plus (4) at the Lender’s
option, any other amounts owed to the Lender pursuant to such Note.
 
(ii)           Conversion Price.  The term “Conversion Price” as used herein
shall be equal to the lesser of (A) $1.20 per share, or (B) .85 multiplied by
the “Volume Weighted Average Price” for the Borrower’s Common Stock for the five
trading days immediately prior to the Conversion Date.  For the purposes hereof,
the “Volume Weighted Average Price” or “VWAP” for any security as of any date
means the volume weighted average sale price on the Principal Market, as
reported by, or as calculated based upon data reported by, Bloomberg Financial
Markets or an equivalent, reliable reporting service mutually acceptable to and
hereafter designated by Lenders of a majority in interest of the Notes and the
Borrower (“Bloomberg”) or, if no volume weighted average sale price is reported
for such security, then the last closing trade price of such security as
reported by Bloomberg, or, if no last closing trade price is reported for such
security by Bloomberg, the average of the closing trade prices of any market
makers for such security that are listed in the “pink sheets” by the National
Quotation Bureau, Inc.  If the Volume Weighted Average Price is to be determined
over a period of more than one Trading Day, then Volume Weighted Average Price
for the period shall mean the volume weighted average of the daily Volume
Weighted Average Prices, determined as set forth above, for each Business Day
during the period.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Upon a Conversion, in the event of any deficiency of any amounts due a Lender
hereunder, Borrower agrees to pay Lender, at Lender’s option any such deficiency
in cash.  If the Lender elects to be paid such deficiency in Common Stock, such
Common Stock shall be valued at the Conversion Price then in effect.
 
(iii)           Application of Conversion Amounts. Unless otherwise specified by
any Lender or set forth herein, any amounts converted by any Lender pursuant to
subsection (i) or paid by the Borrower shall be deemed to constitute payments of
and applied, (1) first, to any amounts owed other than accrued and unpaid
Interest, (2) second, against accrued and unpaid Interest, and (3) third,
against the Principal.
 
(iv)           Reservation of Authorized Shares. For so long as the conversion
right exists, the Borrower will reserve (and, from time to time, amend its
governing documents as appropriate, so as to maintain reserved) from its
authorized and unissued Common Stock a sufficient number of shares, free from
preemptive rights, to provide for the issuance of Common Stock required to be
issued or reserved for issuance, in connection with the conversion of the
Interest and Principal due under the Notes, and the exercise of the Warrants
issued pursuant to this Loan Agreement (“Reserved Amount”) upon the full
conversion of such Note and all other convertible securities, options or
warrants of the Borrower. The Borrower represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable.  In
addition if the Borrower shall issue any securities or make any change to its
capital structure which would change the number of shares of Common Stock into
which such Note shall be convertible at their then current conversion price, the
Borrower shall at the same time make proper provision so that thereafter there
shall be a sufficient number of shares of Common Stock authorized and reserved,
free from preemptive rights, for conversion of such Note.  The Borrower agrees
that the issuance of such Note by Borrower and execution hereof by Borrower
shall constitute full authority to its officers and agents who are charged with
the duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock in accordance with the terms and
conditions of such Note.
 
Nothing herein shall limit the Lender’s right to pursue actual damages against
Borrower for the Borrower’s failure to maintain a sufficient number of
authorized shares of Common Stock or to repay such Note, and each Lender shall
have the right to pursue all remedies available at law or in equity (including
degree of specific performance and/or injunctive relief or under any of the Loan
Documents).
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(v)           Method of Conversion.
 
(A)           Mechanics of Conversion.  Subject to subsection (i), such Note may
be converted by the Lender in whole or in part at any time from time to time, by
(1) submitting to the Borrower a Notice of Conversion (by facsimile or other
reasonable means of communication dispatched on the Conversion Date prior to
5:00 p.m., New York, New York time) and (2) subject to subsection (v)(B),
surrendering such Note at the principal office of the Borrower.
 
(B)           Surrender of Note Upon Conversion.  Notwithstanding anything to
the contrary set forth herein, upon conversion of such Note in accordance with
the terms hereof, the Lender shall not be required to physically surrender such
Note to the Borrower unless the entire unpaid principal amount, and any
interest, penalties and fees due thereon, of such Note is so converted.  The
Borrower shall maintain records showing the principal amount so converted and
the dates of such conversions or shall use such other method, reasonably
satisfactory to the Lender and the Borrower, so as not to require physical
surrender of such Note upon each such conversion.  Notwithstanding the
foregoing, if any portion of such Note is converted as aforesaid, the Lender may
not transfer such Note unless the Lender first physically surrenders such Note
to the Borrower, whereupon the Borrower will forthwith issue and deliver upon
the order of the Lender a new Note of like tenor, registered as the Lender (upon
payment by the Lender of any applicable transfer taxes) may request,
representing in the aggregate the remaining unpaid principal amount of such
Note.  Lender shall have 60 days post transfer in which to return the old Note
to Borrower.
 
                                           THE LENDER AND ANY ASSIGNEE, BY
ACCEPTANCE OF SUCH NOTE, ACKNOWLEDGE AND AGREE THAT, BY REASON OF THE PROVISIONS
OF THIS PARAGRAPH, FOLLOWING CONVERSION OF A PORTION OF SUCH NOTE, THE UNPAID
AND UNCONVERTED PRINCIPAL AMOUNT OF SUCH NOTE REPRESENTED BY SUCH NOTE MAY BE
LESS THAN THE AMOUNT STATED ON THE FACE HEREOF.


(C)           Payment of Taxes.  The Borrower shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issue and
delivery of shares of Common Stock or other securities or property on conversion
of such Note in a name other than that of the Lender (or in street name), and
the Borrower or its transfer agent (the “Transfer Agent”), as the case may be,
shall not be required to issue or deliver any such shares or other securities or
property unless and until the person or persons (other than the Lender or the
custodian in whose street name such shares are to be held for the Lender’s
account) requesting the issuance thereof shall have paid to the Borrower or the
Transfer Agent, as the case may be, the amount of any such tax or shall have
established to the satisfaction of the Transfer Agent, as the case may be, that
such tax has been paid.
 
(D)           Delivery of Common Stock Upon Conversion. Upon receipt by the
Borrower from the Lender of a facsimile transmission (or other reasonable means
of communication) of a Notice of Conversion meeting the requirements for
conversion as provided in this subsection (v), the Borrower shall issue and
deliver or cause to be issued and delivered to or upon the order of the Lender
certificates for the Common Stock issuable upon such conversion within three (3)
business days (the “Deadline”) after such receipt in accordance with the terms
hereof.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(E)           Obligation of Borrower to Deliver Common Stock. Upon receipt by
the Borrower of a Notice of Conversion, the Lender shall be deemed to be the
holder of record of the Common Stock issuable upon such conversion (the
“Conversion Shares”), the outstanding Principal and the amount of accrued and
unpaid Interest (and any other unpaid amounts) on such Note shall be reduced to
reflect such Conversion, and, unless the Borrower defaults on its obligations
under this Section 2(d), all rights with respect to the portion of such Note
being so converted shall forthwith terminate except the right to receive the
Common Stock or other securities, cash or other assets, as herein provided, on
such Conversion.  If the Lender shall have given a Notice of Conversion as
provided herein, the Borrower’s obligation to issue and deliver the certificates
for Common Stock shall be absolute and unconditional, irrespective of the
absence of any action by the Lender to enforce the same, any waiver or consent
with respect to any provision thereof, the recovery of any judgment against any
person or any action to enforce the same, any failure or delay in the
enforcement of any other obligation of the Borrower to the holder of record, or
any setoff, counterclaim, recoupment, limitation or termination, or any breach
or alleged breach by the Lender of any obligation to the Borrower, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Lender in connection with such
Conversion.  The Conversion Date with respect to a Notice of Conversion shall be
the date on which the Notice of Conversion is given so long as the Notice of
Conversion is received by the Borrower before 5:00 p.m., New York, New York
time, on such date; or if received after 5:00 p.m. New York, New York time the
Conversion Date shall be the following date.  Upon failure of the Borrower to
timely deliver the shares of Common Stock issuable upon any such Conversion, the
Lender shall be entitled, as liquidated damages and not as a penalty, to a cash
payment equal to 1.5% of the dollar amount of any such Conversion for each
30-day period (or pro-rata for any portion thereof) following the Conversion
Date until delivery of the Conversion Shares.
 
(vi)           Concerning the Shares.  The shares of Common Stock issuable upon
conversion of Principal or Interest due pursuant to a Note may not be sold or
transferred unless (A) such shares are sold pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the “Act)
or (B) the Borrower or its Transfer Agent shall have been furnished with an
opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration or (C) such shares are sold or transferred
pursuant to Rule 144 of the Act (“Rule 144”) (or a successor rule) or (D) such
shares are transferred to an “affiliate” (as defined in Rule 144) of the
Borrower who agrees to sell or otherwise transfer the shares only in accordance
with this Section 2(d)(vi) and who is an Accredited Investor (as defined in the
Act).  Except as otherwise provided in this Loan Agreement (and subject to the
removal provisions set forth below), until such time as the shares of Common
Stock issuable upon conversion of such Note have been registered under the Act
or otherwise may be sold pursuant to Rule 144 without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
each certificate for shares of Common Stock issuable upon conversion of such
Note that has not been so included in an effective registration statement or
that has not been sold pursuant to an effective registration statement or an
exemption that permits removal of the legend, shall bear a legend substantially
in the following form, as appropriate:
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.  THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE
AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.”
 
The legend set forth above shall be removed and the Borrower shall issue to the
Lender a new certificate therefore free of any transfer legend if (A) the
Borrower or its Transfer Agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, including the provisions of Rule
144 and the shares are so sold or transferred, or (B) in the case of the Common
Stock issuable upon conversion of such Note, such security is registered for
sale by the Lender under an effective registration statement filed under the Act
or otherwise may be sold pursuant to Rule 144 without any restriction as to the
number of securities as of a particular date that can then be immediately
sold.  Nothing in such Note shall limit the Borrower’s obligation under the Loan
Agreement or affect in any way the Lender’s obligations to comply with
applicable prospectus delivery requirements upon the resale of the securities
referred to herein.
 
For purposes of determining the original date of issuance for Rule 144 “tacking”
purposes, each conversion request shall be construed to apply against that
portion of the Principal amount of the Note as of the original Loan Date.
 
(vii)           Effect of Certain Events.
 
(A)           Effect of Merger, Consolidation, Etc.  The sale, conveyance or
disposition of all or substantially all of the assets of the Borrower to any
Person (as defined below) other than to a wholly-owned subsidiary of the
Borrower, the effectuation by the Borrower of a transaction or series of related
transactions in which more than 50% of the voting power of the Borrower is
disposed of, or the consolidation, merger or other business combination of the
Borrower with or into any other Person or Persons when the Borrower is not the
survivor shall:  (i) be deemed to be an Event of Default (as defined in Article
VI) and, at the sole and absolute discretion of Lender, may be treated pursuant
to Section 2(d)(vii)(B) hereof.  “Person” shall mean any individual,
corporation, limited liability company, partnership, association, trust or other
entity or organization.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(B)           Adjustment Due to Merger, Consolidation, Etc. If, at any time when
such Note is issued and outstanding, there shall be any merger, consolidation,
exchange of shares, recapitalization, reorganization, or other similar event, as
a result of which shares of Common Stock of the Borrower shall be changed into
the same or a different number of shares of another class or classes of stock or
securities of the Borrower or another entity, or in case of any sale or
conveyance of all or substantially all of the assets of the Borrower other than
in connection with a plan of complete liquidation of the Borrower and other than
to a wholly-owned subsidiary of the Borrower, then the Lender of such Note shall
thereafter have the right to receive upon conversion of such Note, upon the
basis and upon the terms and conditions specified herein and in lieu of the
shares of Common Stock immediately theretofore issuable upon conversion, such
stock, securities or assets which the Lender would have been entitled to receive
in such transaction had such Note been converted in full immediately prior to
such transaction (without regard to any limitations on conversion set forth
herein), and in any such case appropriate provisions shall be made with respect
to the rights and interests of the Lender of such Note to the end that the
provisions hereof (including, without limitation, provisions for adjustment of
the Conversion Price and of the number of shares issuable upon conversion of the
Note) shall thereafter be applicable, as nearly as may be practicable in
relation to any securities or assets thereafter deliverable upon the conversion
hereof.  The Borrower shall not effect any transaction described in this Section
2(d)(vii)(B) unless (a) it first gives, to the extent practicable, thirty (30)
days prior written notice (but in any event at least fifteen (15) days prior
written notice) of the record date of the special meeting of stockholders to
approve, or if there is no such record date, the consummation of, such merger,
consolidation, exchange of shares, recapitalization, reorganization or other
similar event or sale of assets (during which time the Lender shall be entitled
to convert such Note or, if such transaction results in an Event of Default,
declare such an Event of Default) and (b) the resulting successor or acquiring
entity (if not the Borrower) assumes by written instrument the obligations of
this Section 2(d)(vii)(B). The above provisions shall similarly apply to
successive consolidations, mergers, sales, transfers or share exchanges.
 
(C)           Adjustment Due to Distribution. If the Borrower shall declare or
make any distribution of its assets (or rights to acquire its assets) to holders
of Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Borrower’s shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then the Lender of such Note shall be
entitled, upon any conversion of such Note after the date of record for
determining shareholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to the Lender with respect to the
shares of Common Stock issuable upon such conversion had such Lender been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such Distribution.
 
(D)           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, such Note, as to the
unpaid principal portion thereof and accrued interest thereon, shall thereafter
be deemed to evidence the right to purchase an adjusted number of such
securities and kind of securities as would have been issuable as the result of
such change with respect to the Common Stock immediately prior to such
reclassification or other change.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(E)           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.
 
(F)           Purchase Rights.  If, at any time when such Note is issued and
outstanding, the Borrower issues any convertible securities or rights to
purchase stock, warrants, securities or other property (the “Purchase Rights”)
pro rata to the record holders of its Common Stock, then the Lender of such Note
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which such Lender could have acquired if such
Lender had held the number of shares of Common Stock acquirable upon complete
conversion of such Note (without regard to any limitations on conversion
contained herein) immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights or, if no such record is taken,
the date as of which the record holders of Common Stock are to be determined for
the grant, issue or sale of such Purchase Rights.
 
(G)           Spin-Off.  If, at any time while any portion of such Note remains
outstanding, the Borrower spins off or otherwise divests itself of a part of its
business or operations or disposes of all or of a part of its assets in a
transaction (the "Spin Off") in which the Borrower, in addition to or in lieu of
any other compensation received and retained by the Borrower for such business,
operations or assets, causes securities of another entity (the "Spin Off
Securities") to be issued to security holders of the Borrower, the Borrower
shall cause to be reserved Spin Off Securities equal to the number thereof which
would have been issued to the Lender had all of the Lender's Note outstanding on
the record date (the "Record Date") for determining the amount and number of
Spin Off Securities to be issued to security holders of the Borrower,(the
"Outstanding Notes") been converted as of the close of business on the trading
day immediately before the Record Date (the "Reserved Spin Off Shares").
Notwithstanding the foregoing, nothing herein shall be demand to permit any spin
off that would result in any Event of Default.
 
(H)           Stock Issuance.  So long as the Notes are outstanding, if the
Borrower shall issue any Common Stock, prior to the complete repayment or
conversion of the Notes for a consideration less than the Conversion Price that
would be in effect at the time of such issuance, then, and thereafter
successively upon each such issuance, the Conversion Price shall be reduced to
such other lower issue price.  For purposes of this adjustment, the issuance of
any security or debt instrument of the Borrower, carrying the right to convert
such security or debt instrument into Common Stock or of any warrant, right or
option to purchase Common Stock or the modification of any of the foregoing
which may be outstanding shall result in an adjustment to the Conversion Price
upon the modification or issuance of the above-described security, debt
instrument, warrant, right, or option and again upon the issuance of shares of
Common Stock upon exercise of such conversion or purchase rights if such
issuance is at a price lower than the then applicable Conversion Price.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(I)           Notice of Adjustments.  Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described herein,
the Borrower, at its expense, shall promptly compute such adjustment or
readjustment and prepare and furnish to the holder of a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based.  The Borrower shall, upon the written
request at any time of the Lender, furnish to such Lender a like certificate
setting forth (i) such adjustment or readjustment, (ii) the Conversion Price at
the time in effect and (iii) the number of shares of Common Stock and the
amount, if any, of other securities or property which at the time would be
received upon conversion of the Note.
 
(viii)                      Status as Stockholder.  Upon submission of a Notice
of Conversion by a Lender, (A) the shares covered thereby shall be deemed
converted into shares of Common Stock and (B) the Lender’s rights as a Lender of
such converted portion of such Note shall cease and terminate, excepting only
the right to receive certificates for such shares of Common Stock and to any
remedies provided herein or otherwise available at law or in equity to such
Lender because of a failure by the Borrower to comply with the terms of such
Note.  Notwithstanding the foregoing, if a Lender has not received certificates
for all shares of Common Stock prior to the third (3rd) business day after the
expiration of the Deadline with respect to a conversion of any portion of such
Note for any reason, then (unless the Lender otherwise elects to retain its
status as a Lender of Common Stock by so notifying the Borrower) the Lender
shall regain the rights of a Lender of such Note with respect to such
unconverted portions of such Note and the Borrower shall, as soon as
practicable, return such unconverted Note to the Lender or, if the Note has not
been surrendered, adjust its records to reflect that such portion of such Note
has not been converted.  In all cases, the Lender shall retain all of its rights
and remedies for the Borrower’s failure to convert such Note Including ability
to rescind the Notice if delivery is not made in a timely manner.
 
(ix)           Injunction; Posting of Bond.  In the event a Lender shall elect
to convert a Note or part thereof, the Borrower may not refuse conversion based
on any claim that such Lender or any one associated or affiliated with such
Lender has been engaged in any violation of law, or for any other reason,
unless, a final non-appealable injunction from a court made on notice to the
Lender, restraining and or enjoining conversion of all or part of such Note
shall have been sought and obtained by the Borrower and the Borrower has posted
a surety bond for the benefit of the Lender in the amount of 120% of the
outstanding Principal and accrued but unpaid Interest of the Note, or aggregate
purchase price of the shares which are sought to be subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the dispute and the proceeds of which shall be payable to the Lender to the
extent the judgment or decision is in such Lender’s favor.
 
3.           Warrants.  In connection with each Loan made by a Lender, the
Borrower shall issue to such Lender three-year Warrants to purchase that number
of shares of the Borrower’s Common Stock equal to fifty (50%) percent of the
principal dollar amount of the Note issued in connection with the Loan divided
by $2.00, at an exercise price of $3.50 per share (“Warrants”), in substantially
the form attached hereto as Exhibit B; provided, however, that if the Borrower
elects to effect an Optional Redemption pursuant to Section 4 below, the Lender
or Lenders receiving payment (the “Prepaid Principal”) shall also receive
additional three-year Warrants to purchase that number of shares of the
Borrower’s Common Stock equal to fifty (50%) percent of the dollar amount of the
Prepaid Principal divided by $2.00, at an exercise price of $3.50 per share.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
4.           Prepayment.
 
(a)           Provided an Event of Default has not occurred, whether or not such
Event of Default has been cured, the Borrower will have the option of prepaying
any or all of the outstanding Principal (“Optional Redemption”), in whole or in
part, up until the one (1) year anniversary of the applicable Loan Date, by
paying to any Lender a sum of money equal to one hundred fifteen (115%) percent
of the principal amount to be redeemed, together with accrued but unpaid
interest thereon and any and all other sums due, accrued or payable to such
Lender arising under the Note, this Agreement or any other document through the
Redemption Payment Date, as defined below (in each case, the "Redemption
Amount").  Borrower’s election to exercise its right to prepay must be by notice
in writing to the applicable Lender (“Notice of Redemption”).  The Notice of
Redemption shall specify the date for such Optional Redemption (the "Redemption
Payment Date"), which date shall be not less than thirty (30) business days
after receipt of the Notice of Redemption by the applicable Lender (the
"Redemption Period").
 
(b)           Within fifteen (15) days after receipt of a Notice of Redemption,
a Lender shall give written notice to the Borrower electing to do one of the
following: (i) convert the Redemption Amount pursuant to Article I, Section
2(d); or (ii) accept the Borrower’s offer to prepay the Redemption Amount in
accordance with the Notice of Redemption.  The closing date (in this case, the
“Redemption Closing Date”) shall be the last day of the thirty (30) day
Redemption Period.  If a Lender exercises its right to convert the Redemption
Amount, then the Borrower’s offer to prepay the Redemption Amount contained in
the Notice of Redemption shall terminate and shall be of no further force and
effect.  In the event the Lender shall not timely provide the written notice set
forth in the first sentence of this Article I, Section 4(b), then the Borrower
shall be conclusively deemed to have made the election to prepay the Redemption
Amount pursuant to the Notice of Redemption.
 
(c)           Following the one (1) year anniversary of any Loan Date, the
Borrower’s right to prepay the respective Note shall automatically terminate.
 
5.           Additional Documentation.  In addition to the execution and
delivery of this Loan Agreement, the Notes and the Warrants, the Borrower shall
deliver a Security Agreement to the Lenders on or prior to the Closing Date, in
substantially the form of Exhibit D attached hereto (the “Security Agreement”),
and any other documents, instruments or agreements reasonably requested by the
Lenders in order to effectuate the purposes of this Loan Agreement (together
with this Loan Agreement, the Notes, the Warrants, and the Security Agreement,
all such documents and agreements to be hereinafter referred to as the “Loan
Documents”).
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
SECURITY
 
All of the obligations of the Borrower under this Loan Agreement and the Notes
shall be secured by a security interest in and to all assets of the Borrower
(hereinafter, the “Collateral”), subject only to (a) the Brockbank Interest, and
(b) the Additional Lenders’ Interests, as further set forth in the Security
Agreement.  The Borrower hereby irrevocably authorizes the Lenders at any time
and from time to time to file in any Uniform Commercial Code jurisdiction any
initial financing statements and amendments thereto that (i) indicate the
Collateral regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code of
the State of New York as amended from time to time (“NYUCC”), or any other
Uniform Commercial Code jurisdiction; and (ii) contain any other information
required by part 5 of Article 9 of the NYUCC for the sufficiency or filing
office acceptance of any financing statement or amendment, including whether the
Borrower is an organization, the type of organization and any organization
identification number issued to the Borrower. The Borrower agrees to furnish any
such information to the Lenders promptly upon request.  The Borrower also
ratifies its authorization for the Lenders to have filed in any Uniform
Commercial Code jurisdiction any like initial financing statements or amendments
thereto if filed prior to the date hereof with respect to the Collateral.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
 
The Borrower makes the following representations and warranties:
 
(a)           Organization and Authorization.  The Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
state of its formation, is duly authorized to transact business and is in good
standing in every other jurisdiction where the failure to qualify to do business
would have a material adverse effect upon the Borrower, and the Borrower is duly
authorized and empowered to create, grant and issue the Notes, and to execute
and deliver this Loan Agreement and the other Loan Documents.  The Borrower has
the authority to own, lease and operate its assets, and to carry on its business
as presently conducted.  All action on the part of the Borrower requisite for
the due creation, issuance and delivery of this Loan Agreement, the Notes, the
Warrants and the other Loan Documents has been duly and effectively taken.  This
Loan Agreement, the Notes, the Warrants and the other Loan Documents upon the
granting, issuance and delivery thereof, will be, valid, binding and enforceable
obligations of the Borrower in accordance with their respective terms and
compliance herewith will not violate any provision of law, the Certificate of
Incorporation or By-Laws of the Borrower, or any agreement, judgment, order or
decree to which the Borrower is a party or otherwise bound, subject to
applicable bankruptcy, insolvency, or reorganization, moratorium or other
similar laws relating to or affecting generally the enforcement of creditors’
rights.  No approval or consent of any governmental agency or body of the United
States or any state thereof or of any other entity or person is required as of
the Closing Date for the legal and valid execution and delivery by the Borrower
of this Loan Agreement, the Notes and the Warrants pursuant to this Loan
Agreement, or the performance of any obligation of the Borrower hereunder.
 
(b)           Litigation.  Except as set forth in Schedule C hereto, there is no
litigation, legal or administrative proceeding, investigation or other action of
any nature pending or, to the knowledge of Borrower, threatened, against or
affecting the Borrower and/or its subsidiaries which (i) involves the
possibility of any judgments or liabilities aggregating more than Five Thousand
($5,000) Dollars not fully covered by insurance or (ii) which may materially and
adversely affect the assets of the Borrower or the right of the Borrower to
carry on its business as now conducted or as contemplated.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(c)           Other Documents.  Unless this requirement is waived by the
Lenders, the following further documents shall be delivered herewith, all of
which are true, complete and accurate:
 
(i)           Copies of the Certificate of Incorporation and By-Laws (and all
amendments thereto) of the Borrower.
 
(ii)           Certificate of Good Standing of the Borrower to be supplied
within thirty (30) days of the Closing Date.
 
(d)           Taxes.  All tax returns of the Borrower and its subsidiaries, if
any, which are shown to be due and payable thereon have been paid.  The Borrower
does not know of any ongoing tax audit, proposed tax deficiency, assessment,
charge or levy against it, the payment of which is not adequately provided for
on the books of the Borrower.
 
(e)           Full Disclosure.  This Loan Agreement and all of the exhibits or
schedules attached hereto do not contain any statement that is false or
misleading with respect to any material fact and do not omit to state a material
fact necessary in order to make the statements therein not false or misleading.
 
(f)           Compliance with Instruments; etc.  Other than previously disclosed
to the Lenders by the Borrower, the Borrower is not (i) in default under any
indenture, agreement or instrument to which it is a party or by which it is
bound, (ii) in violation of its Certificate of Incorporation, By-Laws or of any
applicable law, (iii) in default with respect to any order, writ, injunction or
decree of any court, administrative agency or arbitrator, or (iv) in default
under any order, license, regulation or demand of any government agency, which
default or violation would materially and adversely affect the business,
properties, condition (financial or otherwise) or business prospects of the
Borrower.
 
ARTICLE IV
 
AFFIRMATIVE COVENANTS OF THE BORROWER
 
Except as specifically set forth herein, so long as any part of the principal of
or interest on the Notes remains outstanding, without the prior written consent
of the Lenders:
 
(a)           Discharge Taxes and Indebtedness.  The Borrower will pay and
discharge, as they become due, all taxes, assessments, debts, claims and other
governmental or non-governmental charges lawfully imposed upon or incurred by it
or the properties and assets of the Borrower, except taxes, assessments, debts,
claims and charges contested in good faith in appropriate proceedings for which
the Borrower shall have set aside adequate reserves for the payment of such tax,
assessment, debt, claim or charge.  The Borrower shall provide the Lenders, upon
the Lenders’ request, evidence of payment of such taxes, assessments, debts,
claims and charges satisfactory to the Lenders.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(b)           Insurance.  The Borrower shall maintain such insurance on its
properties and assets with financially sound and responsible insurance
companies, in such amounts as from time to time are reasonably required by the
Lenders.  The Borrower shall (i) deliver to the Lenders, upon their request, a
detailed list of insurance then in effect, stating (A) the names of the
insurance companies, (B) the amounts and rates of the insurance, (C) dates of
expiration thereof and the properties and risks covered thereby; (ii) upon
request, provide to the Lenders copies of all insurance policies.
 
(c)           Maintain Properties.  The Borrower shall maintain in full force
and effect its corporate existence, rights and franchises and all material terms
of licenses and other rights to use licenses, trademarks, trade names, service
marks, copyrights, patents or processes owned or possessed by it and necessary
to the conduct of its business.  The Borrower will maintain, preserve and keep
all of its properties, equipment and assets in good repair, working order and
condition, and make, or cause to be made, all necessary or appropriate repairs,
renewals, replacements, substitutions, additions, betterments and improvements
thereto.
 
(d)           Furnish Information.  Promptly on request of the Lenders, the
Borrower will furnish such information as may reasonably be necessary to
determine whether (i) the Borrower is complying with its covenants and
agreements contained in this Loan Agreement or (ii) an Event of Default (as
hereunder defined) has occurred hereunder.
 
(e)           Maintain Office.  The Borrower will maintain an office at the
address set forth in this Loan Agreement or at such other place as it shall
determine upon not less than fifteen (15) days prior notice to the Lenders,
where notices, presentations and demands to or upon it with respect to this Loan
Agreement can be made.
 
(f)           Copies of Legal Process and Claims.  The Borrower shall, within
ten (10) days after receipt, forward to the Lenders at its address set forth on
the signature page hereto, a copy of any communication, notice, legal process or
other notification relating to an uninsured claim or alleged claim against it in
excess of Five Thousand ($5,000) Dollars and any proceedings relating to the
replevin of any personal property, or to recover possession of any real
property, leased or owned by the Borrower.  The Borrower shall, within ten (10)
days after receipt, forward to the Lenders notice of any proceeding or hearing
or threat thereof before any state or federal bureau, agency, commission, board
or department which could materially affect the operation of its business.  With
respect to any legal process, proceeding or hearing, the return date of which is
less than such ten (10) days, notice shall be given forthwith.
 
(g)           Additional Documentation.  In furtherance of the transactions
herein contemplated, the Borrower will execute and cause to be delivered to the
Lenders such other certificates, documents, statements, agreements and opinions
as may be reasonably requested by the Lenders during the term of this Loan
Agreement.
 
(h)           Notice of Adverse Change.  The Borrower shall promptly give notice
to the Lenders (but in any event within seven (7) business days) after becoming
aware of the existence of any condition or event which constitutes, or the
occurrence of, any of the following:
 
(i)           any Event of Default as hereunder defined; or
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(ii)           the institution or threatening of institution of an action, suit
or proceeding against the Borrower before any court, administrative agency or
arbitrator, which, if adversely decided, could materially adversely affect the
business, prospects, properties, financial condition or results of operations of
the Borrower, whether or not arising in the ordinary course of business.
 
Any notice given hereunder shall specify the nature and period of existence of
the condition, event, information, development or circumstance, the anticipated
effect thereof and what actions the Borrower has taken and/or proposes to take
with respect thereto.
 
(i)           Use of Proceeds.  The parties agree that the Borrower intends to
use the proceeds of the Loan for general working capital purposes.
 
(j)           Compliance With Agreements; Compliance With Laws.  The Borrower
shall comply with the terms and conditions of all material agreements,
commitments or instruments to which the Borrower is a party or by which it may
be bound.  The Borrower shall duly comply in all respects with any relevant
laws, ordinances, rules and regulations of any foreign, federal, state or local
government or any agency thereof, or any writ, order or decree, and conform to
all valid requirements of governmental authorities relating to the conduct of
its business, properties or assets.
 
(k)           Negative Covenants of the Borrower.  On and after the date hereof,
and for so long as any part of the Principal or Interest on the Notes shall
remain unpaid, without the prior written consent of the Lenders:
 
(i)           No Distribution of Profits or Assets.  The Borrower will not
declare or pay any distribution, in cash or otherwise, of any of its profits or
assets or redeem, return, purchase or otherwise acquire directly or indirectly
any of its shares of common stock now or hereafter outstanding.
 
(ii)           No Guarantees.  The Borrower will not assume, endorse or become
liable for or guarantee the obligations of any corporation, partnership, limited
liability company, individual or other entity excluding the endorsement of
negotiable instruments for deposit or collection in the ordinary course of
business.
 
(iii)           No Liens.  The Borrower will not allow the mortgage or pledge
of, or creation of a security interest in, any of its assets except as set forth
herein.
 
(iv)           No Transfer of Assets.  The Borrower will not (i) enter into any
acquisition, merger, consolidation, reorganization, or recapitalization, or
reclassify its capital stock, or liquidate, wind up, or dissolve itself (or
suffer any liquidation or dissolution), (ii) convey, sell, assign, lease,
transfer, or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of the business, property, or assets,
whether now owned or hereafter acquired, of Borrower, or (iii) acquire by
purchase or otherwise all or substantially all of the property, assets, stock,
or other evidence of beneficial ownership of any person or entity.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
(v)           Extraordinary Transactions and Disposal of Assets. The Borrower
will not enter into any transaction not in the ordinary and usual course of
Borrower’s business, including the sale, lease, or other disposition of, moving,
relocation, or transfer, whether by sale or otherwise, of any of Borrower’s
properties or assets.
 
ARTICLE V
 
LIMITED WAIVER
 
To the extent any of the provisions set forth in this Loan Agreement are
inconsistent with those of any prior documents entered into by and between the
Borrower and any of the Lenders or Additional Lenders, the Lenders and/or
Additional Lenders hereby grant a limited waiver of such provisions in order to
carry out the purposes set forth herein.
 
ARTICLE VI
 
DEFAULTS AND REMEDIES
 
1.           Events of Default.  Any one of the following events shall be
considered an event of default ("Event of Default") as that term is used herein:
 
(a)           If the Borrower defaults in the payment of the Principal or
Interest on the Notes after the same shall become payable as therein or herein
set forth and such failure continues for a period of five (5) days; or
 
(b)           If default beyond ten (10) days from notice provided in accordance
herewith shall occur under the terms of the Notes (other than a default covered
by clause (a) above), of this Loan Agreement, or of any of the other Loan
Documents, or in any other document or instrument executed and delivered in
connection herewith, or under any agreement or instrument between the Borrower
and any third party, which upon default results in an acceleration of the making
of Borrower’s obligation to such third party or in the termination of such
agreement or results in the Borrower becoming immediately liable for any amount
to a third party in excess of $10,000; or
 
(c)           If any representation, warranty or covenant made by the Borrower
herein proves to have been untrue in any material respect as of any Closing
Date, or any information, statement, certificate or data furnished hereunder
proves to have been untrue in any material respect as of the date as of which
the facts therein set forth were stated or certified; or
 
(d)           Except for a default covered by clauses (a), (b), (c) and (e)
hereof, if a default shall be made in the due observance or performance of any
other covenant, affirmative or negative, or condition to be kept or performed by
the Borrower contained in this Loan Agreement; or
 
(e)           If the Borrower shall (i) make a general assignment for the
benefit of creditors, or (ii) apply for or consent to the appointment of a
receiver, trustee, or liquidator of the Borrower or of all or a substantial part
of its assets, or (iii) be adjudicated as bankrupt, or (iv) file a voluntary
petition in bankruptcy or a voluntary petition seeking reorganization or to
effect a plan or other arrangement with creditors or file a petition or answer
seeking to take advantage of any law (whether federal or state) relating to the
relief of debtors.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(f)           A default by the Borrower of a material term, covenant, warranty
or undertaking of any other agreement to which the Borrower and Lenders are
parties, or the occurrence of a material event of default under any such other
agreement which is not cured after any required notice and/or cure period.
 
2.           Acceleration of Loan.  During the continuation of any Event of
Default specified in Article VI, Section 1 hereof, the Lenders or any other
holder of the Notes may, by notice in writing delivered to the Borrower, declare
the entire outstanding Principal on the Notes held by such Lenders, and the
Interest accrued thereon, immediately due and payable, and said Principal and
Interest shall thereupon become and be immediately due and payable without
presentment, demand, protest, notice of protest or other notice of dishonor of
any kind, all of which are hereby expressly waived by the Borrower.  Any
Principal and Interest not paid when due and payable shall bear interest
thereafter at the lesser of ten (10%) percent per month or the maximum rate
permitted by applicable law.
 
3.           Enforcement of Rights.  Upon the happening of any Event of Default
specified in Article VI, Section 1 hereof, the Lenders or any other holder of
the Notes may proceed to protect and enforce its rights with respect to the
Notes and the other documents referred to herein either by suit in equity or
action at law, and proceed to obtain judgment or any other relief whatsoever.
 
4.           Payment of Expenses.   The Borrower shall pay all expenses, court
costs and reasonable attorneys’ fees which may be incurred by the Lenders or any
other holder of the Notes in connection with or arising out of any Event of
Default hereunder upon a final nonappealable determination in Lenders’ favor.
 
ARTICLE VII
 
CONDITIONS PRECEDENT
 
1.           Conditions of Lender’s Obligations.  The obligations of the Lenders
hereunder shall be subject to the performance by the Borrower of all its
agreements theretofore to be performed hereunder and to the following further
conditions, or the waiver thereof by the Lenders:
 
(a)           Officer's Certificate.  The Lenders shall have received a
certificate or certificates of the Chief Executive Officer of the Borrower dated
as of the Closing Date to the effect that:
 
(i)           The representations and warranties of Borrower herein and in any
of the Loan Documents executed in connection with this Loan Agreement are true
and correct in all material respects at and as of the Closing Date; and
 
(ii)           The Borrower has performed all agreements herein contained to be
performed at or prior to the Closing Date.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
(b)           Certified Copies of Resolutions.  The Lenders shall have received
certified copies of resolutions of the board of directors of the Borrower, in
form and substance satisfactory to the Lenders and its counsel, with respect to
the authorization and execution of this Loan Agreement and the issuance of the
Notes and Warrants.
 
(c)           Delivery of Instruments and Other Documents.  The Lenders shall
have received in form and content satisfactory to Lenders and its counsel,
originally executed Notes and Warrants and such other documents or instruments
as the Lenders may reasonably request.
 
ARTICLE VIII
 
CLOSING
 
The closing of this transaction and the issuance of the applicable Notes and
Warrants to the Lenders shall occur at the offices of Kelley Drye & Warren, LLP,
101 Park Avenue, New York, NY 10178, at such time and place as the parties shall
agree (the “Closing Date’).
 
ARTICLE IX
 
LEGAL FEES
 
The parties hereto shall pay their own costs and expenses in connection
herewith.
 
ARTICLE X
 
MISCELLANEOUS
 
1.           Representation to Survive Closing.  All warranties,
representations, covenants and agreements made by the Borrower herein shall
survive the Closing.
 
2.           Specific Enforcement, Consent to Jurisdiction.  The Borrower and
Lenders acknowledge and agree that irreparable damage would occur in the event
that any of the provisions of this Loan Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Loan Agreement
and to enforce specifically the terms and provisions hereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.  Subject to Article X, Section 6 hereof, the Borrower hereby irrevocably
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction in New York of such
court, that the suit, action or proceeding is brought in an inconvenient forum
or that the venue of the suit, action or proceeding is improper.  Nothing in
this Article X, Section 2 shall affect or limit any right to serve process in
any other manner permitted by law.
 
3.           Notice.  All notices, requests, demands and communications under or
in respect hereof shall be deemed to have been duly given and made if in writing
(including fax) if delivered by hand or left at or posted by pre-paid registered
or certified mail (airmail if dispatched to a foreign county) to the party
concerned at its address appearing below or sent by fax to the number and with
copy as below indicated.  Service shall be deemed to be effective: so far as
delivery by hand is concerned when handed to the recipient or left at the
recipient’s address; by post three days after posting (seven days if sent to a
foreign country); by fax on the same day as dispatch and receipt is
confirmed.  The said addresses and fax numbers shall continue in force until
alternatives are notified and receipt of such notification has been
acknowledged:
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
If to the Lenders, to the addresses set forth on Schedule A to this Loan
Agreement.
 
With copies to:
 
Blank Rome LLP
405 Lexington Ave.
New York, NY 10174
Phone: (212) 885-5000
Fax: (212) 885-5001
Attn.: Jeffrey A. Rinde, Esq.


If to Borrower, to its address first set forth at the beginning of this Loan
Agreement.
 
With copies to:


M. Ridgway Barker, Esq.
Kelley Drye & Warren LLP
400 Atlantic Street
Stamford, CT  06901
Phone:  203- 351-8032
Fax:  203-327-2669




4.           Binding upon Successors.  All covenants and agreements herein
contained by or on behalf of the Borrower shall bind its successors and assigns
and shall inure to the benefit of the Lenders and their successors and assigns;
Borrower may not assign this Loan Agreement or any rights or duties hereunder
without Lenders’ prior written consent and any prohibited assignment shall be
absolutely void.  Lenders reserve the right to sell, assign, transfer,
negotiate, or grant participation in all or any part of, or any interest in
Lenders’ rights and benefits hereunder; provided, however, that Lenders shall,
for informational purposes but not as a requirement, notify the Borrower of the
identity of all other assignees or participants who have acquired an ownership
interest in the Notes, and upon conversion, in the equity of the Borrower as a
result thereof.  In connection with any such assignment or participation,
Lenders may disclose all documents and information which Lenders now or
hereafter may have relating to Borrower’s business.
 
5.           Counterparts.  The terms of the Loan Agreement are contractual and
not merely recital. The Loan Agreement may be executed in one or more
counterparts, at one time or at different times, each of which shall be deemed
an original.  Furthermore, facsimile copies shall be deemed the same as
originals.  The Loan Agreement shall be deemed fully executed and effective when
all Parties have executed at least one of the counterparts, even though no
single counterpart bears all such signatures.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
6.           Governing Law; Jurisdiction.  This Loan Agreement and the
performance of the parties hereunder shall be construed and interpreted in
accordance with the internal laws of the State of New York, wherein it was
negotiated and executed, and the parties hereunder consent and agree that the
state and federal courts which sit in the State of New York and the County of
New York shall have exclusive jurisdiction with respect to all controversies and
disputes arising hereunder.
 
7.           Severability.  If any provision of this Loan Agreement is held to
be unenforceable for any reason, the remainder of this Loan Agreement shall,
nevertheless, remain in full force and effect.
 
8.           No Waiver of Rights.  No course of dealing on the part of the
Lenders, nor any failure or delay on the part of the Lenders with respect to the
exercise of any right, power or privilege given or granted hereunder, the Notes
or any other document or instrument executed in connection herewith shall
operate as a waiver thereof as to any future defaults, or any single or partial
exercise by the Lenders of any right, power or privilege granted or contained
herein or therein shall preclude the Lenders from later or further exercise of
any right, power or privilege as to any future defaults.  The rights and
remedies of the Lenders are cumulative and not exclusive of any other remedies
under law.
 
9.           Construction.  Unless the context of this Loan Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.”  The words, “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Loan Agreement refer to this Loan
Agreement as a whole and not to any particular provision of this Loan
Agreement.  Article, Section, subsection, paragraph, clause, schedule, and
exhibit references are to this Loan Agreement unless otherwise specified.  Any
reference in this Loan Agreement to this Loan Agreement shall include all
alterations, amendments, changes, extension, modifications, renewals,
replacement, substitutions and supplements, thereto and thereof, as applicable.
 
10.           Indemnification.  In the event the Lenders are required to appear
before, or participate in, or become involved with, any proceeding initiated by
or brought with respect to the Borrower by any government or administrative
agency, federal, state or local, investigating the business operations or
activities of the Borrower, the Lenders shall be reimbursed by the Borrower for
all expenses incurred by it in connection therewith, including, but not limited
to, attorney’s fees.  Additionally, the Borrower will indemnify and hold
harmless the Lenders from each and every liability, loss, obligation, cost or
expense which may be imposed or arising out of (a) any such proceeding, or (b)
any of the transactions evidenced hereby, except for the Lenders’ gross
negligence or willful misconduct.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
11.           Confidentiality.  The Borrower agrees that it will not disclose,
and will not include in any public announcement, the name of the Lenders, unless
expressly agreed to by the Lenders unless and until disclosure is required by
law or regulations, and then, only to the extent of such requirement.
 
12.           Term.  This Loan Agreement shall become effective upon execution
and delivery hereof by Borrower and Lenders and shall continue in full force and
effect until all amounts of Principal and Interest on the Notes have been paid
in full.
 



 
- 21 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed as of the day and year first above written.
 
BORROWER:


GOLDSPRING, INC.
 
By:  /s/ Corrado De Gasperis
Name: Corrado De Gasperis
Title:   President & CEO




LENDERS:


THE INTERGROUP CORPORATION
 
 
By:  /s/ John V. Winfield
Name:
Title:
 
 
PORTSMOUTH SQUARE, INC.
 
By:  /s/ John V. Winfield
Name:
Title:
 
 
/s/ Josef Grunwald
Josef Grunwald
 
 
 
/s/ Mark Henkels
Mark Henkels
 
SANTA FE FINANCIAL CORP.
 
 
By:  /s/ John V. Winfield
Name:
Title:
 
 
/s/ John V. Winfield
John V. Winfield
 
 
/s/ Paul Hertzberg
Paul Hertzberg
 
 
/s/ David W. Unsworth
David W. Unsworth, Jr.
 
 
 
/s/ Kenneth Moelis
The Moelis Family Trust
       

- 22 -

--------------------------------------------------------------------------------